     Case 5:14-cr-00244 Document 741 Filed 01/21/20 Page 1 of 2 PageID #: 27189



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION



DONALD L. BLANKENSHIP,

                Movant,

v.                                                    CIVIL ACTION NO. 5:18-cv-00591
                                                      (Criminal No. 5:14-cr-00244)

UNITED STATES OF AMERICA,

                Respondent.



                                             ORDER



         The Court having entered the Memorandum Opinion and Order in the above-styled matter

on January 15, 2020, has carefully considered whether to grant a certificate of appealability

pursuant to 28 U.S.C. § 2253(c). A certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.” Id. § 2253(c)(2). The standard is satisfied only

upon a showing that reasonable jurists would find that any assessment of the constitutional claims

by this Court is debatable or wrong and that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). The Court concludes that the governing

standard is not satisfied in this instance. Accordingly, the Court ORDERS that a certificate of

appealability be DENIED.
  Case 5:14-cr-00244 Document 741 Filed 01/21/20 Page 2 of 2 PageID #: 27190



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                          ENTER:     January 21, 2020




                                            2
